                  Case 5:19-po-00641 Document 1 Filed on 01/24/19 in TXSD Page 1 of 1
 AO 91 (Rev. 11/11) Criminal Complaint


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                   SouthernDistrict
                                               __________   Districtofof__________
                                                                         Texas

                   United States of America                        )
                              v.                                   )
                   Ruben TORRES-Juarez                             )      Case No.
                                                                   )                 L-19-PO641
                                                                   )
                                                                   )
                                                                   )
                           Defendant(s)


                                               CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
 On or about the date(s) of                January 19, 2019               in the county of                  Webb                in the
       Southern         District of           Texas           , the defendant(s) violated:

             Code Section                                                    Offense Description
8 USC 1325(a)(1)                            an alien, did unlawfully enter and attempt to enter the United States at a place other than
                                            designated by immigration officer.




          This criminal complaint is based on these facts:
Furthermore, it is based on verbal statements by, Ruben TORRES-Juarez, who admitted to being a citizen of Mexico, who entered or
attempted to enter illegally into the United States by wading the Rio Grande River near, Laredo, Texas, thus avoiding immigration
inspection, nor having proper documents to enter, travel through, or remain in the United States. This illegal entry or attempted entry
took place on January 19, 2019.




              Continued on the attached sheet.
                                                                                                  /S/Raul Fuentes
                                                                                              Complainant’s signature

                                                                          Raul Fuentes                     , Border Patrol Agent
                                                                                               Printed name and title

 Sworn
 Affiant to before
         Raul      me and signed in my presence.
              Fuentes
 sworn and attested
 on January 24, 2019, at 1:05 PM,
 Date:   January 24, 2019
 at Laredo, Texas.
                                                                                                 Judge’s signature

 City and state:      Laredo, Texas                                       Sam Sheldon                      , U.S. Magistrate Judge
                                                                                               Printed name and title
